Exhibit 10.2

 

GLOBAL POWER EQUIPMENT GROUP INC.
EXECUTIVE SEVERANCE PLAN

(As Amended and Restated on August 19, 2015)

 

1.                                      Establishment; Purpose.

 

(a)                                 Establishment.  Global Power Equipment Group
Inc. established the Global Power Equipment Group Inc. Executive Severance Plan
(the “Plan”) on January 29, 2014. The Plan is hereby amended and restated, as
set forth herein, as of August 19, 2015.

 

(b)                                 Purpose.  The Plan is designed to provide
financial protection in the event of unexpected job loss to certain key
employees of the Company and its Affiliates who are expected to make substantial
contributions to the success of the Company and thereby provide for stability
and continuity of management.

 

2.                                      Definitions.  For purposes of the Plan,
the following terms have the meanings set forth below:

 

“Accrued Benefits” has the meaning given to that term in Section 4(a)(i) hereof.

 

“Affiliate” means any entity controlled by, controlling, or under common control
with, the Company.

 

“Annual Base Salary” means the Participant’s annual rate of base salary in
effect as of the Date of Termination, prior to any reduction that would qualify
as a Good Reason termination event.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means: (i) the continued failure of Participant to perform substantially
Participant’s duties with the Company or any of its Affiliates or Participant’s
disregard of the directives of the Board, the CEO or the Participant’s reporting
senior (in each case other than any such failure resulting from any medically
determined physical or mental impairment) that is not cured by Participant
within 20 days after a written demand for substantial performance is delivered
to Participant by the Company which specifically identifies the manner in which
the Company believes that Participant has not substantially performed
Participant’s duties or disregarded a directive of the Board, the CEO or the
Participant’s reporting senior; (ii) willful material misrepresentation at any
time by Participant to the Board, the CEO or the Participant’s reporting senior;
(iii) Participant’s commission of any act of fraud, misappropriation or
embezzlement against or in connection with the Company or any of its Affiliates
or their respective businesses or operations; (iv) a conviction, guilty plea or
plea of nolo contendere of Participant for any crime involving dishonesty or for
any felony; (v) a material breach by Participant of his or her fiduciary duties
of loyalty or care to the Company or any of its Affiliates or a material
violation of the Company’s Code of Business Conduct and Ethics or any other
Company policy, as the same may be amended from time to time; (vi) the engaging
by Participant in illegal conduct, gross misconduct, gross insubordination or
gross negligence that

 

1

--------------------------------------------------------------------------------


 

is materially and demonstrably injurious to the Company’s business or financial
condition; or (vii) a breach by Participant of his or her obligations under
Section 7 of this Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board, or its delegate.

 

“Company” means Global Power Equipment Group Inc. and any successor to its
business or assets, by operation of law or otherwise.

 

“Date of Termination” means: (i) if Participant’s employment is terminated by
the Company for Cause, or by Participant for Good Reason, the date of receipt of
the Notice of Termination or any later date specified therein within 30 calendar
days after such notice, as the case may be; (ii) if Participant’s employment is
terminated by the Company other than for Cause or Disability, or if Participant
voluntarily resigns without Good Reason, the date on which the terminating party
notifies the other party that such termination shall be effective; (iii) if
Participant’s employment is terminated by reason of death, the date of death of
Participant; or (iv) if Participant’s employment is terminated by the Company
due to Disability, 30 calendar days after Notice of Termination is given
(provided that the Participant shall not have returned to the full-time
performance of the Participant’s duties during such 30 calendar day period).

 

“Disability” means the inability of Participant to perform the essential duties
of the position held by Participant by reason of any medically determined
physical or mental impairment that is reasonably expected to result in death or
lasts for 120 consecutive calendar days in any one-year period, all as
determined by an independent licensed physician mutually acceptable to the
Company and Participant or Participant’s legal representative.

 

“Eligible Employee” means an individual who is described as such in
Section 3(a) hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Good Reason” means, except as otherwise provided by the Committee in its sole
discretion, a reduction by the Company of Participant’s Annual Base Salary by
more than ten percent (10%) (other than an across-the-board reduction which
applies in a comparable manner to similarly-situated employees of the Company). 
A termination of Participant’s employment by Participant shall not be deemed to
be for Good Reason unless (i) Participant gives notice to the Company of the
existence of the event or condition constituting Good Reason within 30 calendar
days after such event or condition initially occurs or exists, and (ii) the
Company fails to cure such event or condition within 30 calendar days after
receiving such notice.  Additionally, Participant must terminate his or her
employment within 90 calendar days after the initial occurrence of the
circumstance constituting Good Reason for such termination to be “Good Reason”
hereunder.

 

“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Plan relied upon, (ii) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of

 

2

--------------------------------------------------------------------------------


 

Participant’s employment under the provision so indicated and (iii) if the Date
of Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 calendar days after the
giving of such notice).

 

“Other Benefits” has the meaning given to that term in Section 4(a)(v) hereof.

 

“Participant” means an Eligible Employee who meets the eligibility requirements
and other conditions of Section 3 hereof, until such time as the Eligible
Employee’s participation ceases in accordance with Section 3(b) hereof.

 

“Prior Year Annual Incentive” has the meaning given to that term in
Section 4(a)(iii) hereof.

 

“Pro-Rated Annual Incentive” has the meaning given to that term in
Section 4(a)(iv) hereof.

 

“Qualified Termination” means: (i) any termination of a Participant’s employment
by the Company other than for Cause, death, or Disability; or (ii) a termination
of employment by a Participant for Good Reason.

 

“Release” has the meaning given to that term in Section 5 hereof.

 

“Salary Continuation Period” means the salary continuation period provided in
writing to the Participant upon receiving notice of Plan participation.

 

“Section 409A” has the meaning give to that term in Section 21(a) hereof.

 

“STI Plan” means the Company’s Short-Term Incentive Plan, or any successor plan.

 

3.                                      Eligibility.

 

(a)                                 Eligible Employees.  Eligibility to
participate in the Plan shall be limited to certain key employees of the Company
and its Affiliates who (i) are not parties to individual employment or severance
agreements that provide for severance benefits, and (ii) are designated as
Eligible Employees.  The Committee shall limit the class of persons selected to
participate in the Plan to a “select group of management or highly compensated
employees,” within the meaning of Sections 201, 301 and 401 of ERISA.  In lieu
of expressly designating Eligible Employees for Plan participation, the
Committee may establish eligibility criteria (consistent with the provisions of
this Section 3(a)) providing for participation of one or more Eligible Employees
who satisfy such criteria.

 

(b)                                 Duration of Participation. An Eligible
Employee shall cease to be a Participant in this Plan if: (i) the Participant
ceases to be employed by the Company or an Affiliate, unless such Participant is
then entitled to a severance benefit as provided in Section 4(a) or 4(c) of this
Plan; or (ii) his or her status as a Participant ceases due to the Company
providing such Participant with a notice, in accordance with Section 16, of the
Plan notifying the Participant that he or she

 

3

--------------------------------------------------------------------------------


 

will no longer be eligible to participate in the Plan; provided, however that
the Participant shall continue to participate in the Plan for a number of months
equal to the Participant’s Salary Continuation Period after receipt of such
notice of termination of his or her participation in the Plan. Notwithstanding
anything herein to the contrary, a Participant who is entitled to a severance
benefit as provided in Section 4(a) or 4(c) of this Plan shall remain a
Participant in this Plan until the amounts and benefits payable under this Plan
have been paid or provided to the Participant in full.  Any severance benefits
to be provided to a Participant under this Plan are subject to, and conditioned
upon, the Participant’s strict compliance with all of the terms and conditions
of the Plan, including Sections 5, 7 and 8(b).

 

(c)                                  No Employment Rights.  Participation in the
Plan does not alter the status of a Participant as an at-will employee, and
nothing in the Plan will limit or affect in any manner the right of the Company
or an Affiliate to terminate the employment or adjust the compensation of a
Participant at any time and for any reason (with or without Cause).

 

4.                                      Severance Benefits.

 

(a)                                 Qualified Termination.  Subject to
compliance with Sections 5 and 7 hereof, in the event that a Participant incurs
a Qualified Termination, the Participant shall be entitled to the compensation
and benefits set forth in this Section 4(a):

 

(i)                                     Accrued Benefits.  The Company shall
pay, or cause to be paid, to the Participant the sum of:  (A) the Participant’s
Annual Base Salary earned through the Date of Termination, to the extent not
previously paid; and (B) any accrued vacation pay, to the extent not previously
paid (the sum of the amounts described in clauses (A) and (B) shall be referred
to as the “Accrued Benefits”).  The Accrued Benefits shall be paid in a single
lump sum within 30 calendar days after the Date of Termination.

 

(ii)                                  Salary Continuation.  Subject to Section 5
hereof, the Company shall continue to pay, or cause to be paid, to the
Participant his or her Annual Base Salary for the Salary Continuation Period. 
Any severance payable pursuant to this Section 4(a)(ii) will be paid in
accordance with the Company’s regular payroll practices in effect at the Date of
Termination, commencing on the first payroll date following the date the Release
becomes effective and irrevocable in accordance with its terms.  Further, if the
period during which Participant’s Release must become effective and irrevocable
in accordance with its terms spans two calendar years, then, to the extent
required to comply with Section 409A of the Code, any payment to be made under
this Section 4(a)(ii) will commence on the first payroll date that occurs in the
second calendar year and after the Release has become effective and irrevocable
in accordance with its terms.

 

(iii)                               Prior Year Annual Incentive.  Subject to
Section 5 hereof, the Company shall pay to the Participant the amount of any
annual incentive under the STI Plan that has been earned by the Participant for
a completed fiscal year or other measuring period preceding the Date of
Termination (or that would have been earned by the Participant had his or her
employment continued through the date such annual incentive is paid to
continuing employees), but has not yet been paid to the Participant (the “Prior
Year Annual Incentive”), payable in a single lump sum no later than two and one
half months following the end of the completed fiscal year or other measuring
period.

 

4

--------------------------------------------------------------------------------


 

(iv)                              Pro-Rated Annual Incentive.  Subject to
Section 5 hereof, and if and only if the Participant’s Date of Termination
occurs at least three full calendar months after the beginning of the Company’s
fiscal year, the Participant will be eligible to receive an annual incentive
under the STI Plan for the fiscal year during which the Date of Termination
occurs, determined as if the Participant had remained employed for the entire
year (and any additional period of time necessary to be eligible to receive the
annual incentive for the year), based on actual Company and individual
performance during the entire fiscal year and without regard to any
discretionary adjustments that have the effect of reducing the amount of the
annual incentive (other than discretionary adjustments applicable to all
similar-situated employees who did not terminate employment), pro-rated based on
the number of days in the Company’s fiscal year through (and including) the Date
of Termination (the “Pro-Rated Annual Incentive”).  The Pro-Rated Annual
Incentive shall be payable in a single lump sum at the same time that payments
are made to other participants in the STI Plan for that fiscal year (pursuant to
the terms of the STI Plan but in no event later than  two and one-half months
after the fiscal year during which the Date of Termination occurs).

 

(v)                                 Other Benefits.  To the extent not
theretofore paid or provided, the Company shall pay or provide, or cause to be
paid or provided, to Participant (or his or her estate) any other amounts or
benefits required to be paid or provided or which Participant is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company, including any benefits to which Participant is entitled under
Part 6 of Subtitle B of Title I of ERISA (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”) in accordance with the terms
and normal procedures of each such plan, program, policy or practice or contract
or agreement, based on accrued and vested benefits through the Date of
Termination.

 

(b)                                 Termination for Cause; Other than for Good
Reason.  If Participant’s employment is terminated for Cause, or if Participant
voluntarily terminates his or her employment without Good Reason, then the
Company shall pay or provide to Participant the Accrued Benefits, payable in
accordance with Section 4(a)(i) of this Plan, and the Other Benefits, and no
further amounts shall be payable to Participant under this Section 4 after the
Date of Termination.

 

(c)                                  Disability and Death.  If Participant’s
employment is terminated for Disability or Participant dies, then the Company
shall pay or provide to Participant (or his/her estate or legal representative)
(i) the Accrued Benefits, payable in accordance with Section 4(a)(i) of this
Plan, (ii) the Other Benefits, (iii) subject to Section 5 hereof, the Prior Year
Annual Incentive, payable in accordance with Section 4(a)(iii) of this Plan,
(iv) subject to Section 5 hereof, and if and only if Participant’s Date of
Termination occurs at least three full calendar months after the beginning of
the Company’s fiscal year, the Pro-Rated Annual Incentive, payable in accordance
with Section 4(a)(iv) of this Plan, and (v) in the case of termination for
Disability, and subject to Section 5 hereof, an amount equal to the excess, if
any, of one-half of the Participant’s Annual Base Salary over the aggregate
amount payable to Participant under the Company’s short-term disability
insurance program, if any, which amount shall be payable over the Salary
Continuation

 

5

--------------------------------------------------------------------------------


 

Period.  Any payments pursuant to Section 4(c)(v) will be paid in accordance
with the Company’s regular payroll practices in effect at the Date of
Termination, commencing on the first payroll date following the date the Release
becomes effective and irrevocable in accordance with its terms.  Further, if the
period during which Participant’s Release must become effective and irrevocable
in accordance with its terms spans two calendar years, then, to the extent
required to comply with Section 409A of the Code, any payment to be made under
Section 4(c)(v) will commence on the first payroll date that occurs in the
second calendar year and after the Release has become effective and irrevocable
in accordance with its terms.

 

(d)                                 Notice of Termination.  Any termination by
the Company for Cause, or by  Participant for Good Reason, shall be communicated
by Notice of Termination to the other party in accordance with Section 16.  The
failure by the Company or Participant to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause or Good Reason
shall not waive any right of the Company or Participant, respectively, hereunder
or preclude the Company or Participant, respectively, from asserting such fact
or circumstance in enforcing the Company’s or Participant’s rights hereunder.

 

(e)                                  Resignation from All Positions. 
Notwithstanding any other provision of this Plan, upon the termination of
Participant’s employment for any reason, unless otherwise requested by the
Company, Participant shall immediately resign from all positions that he or she
holds or has ever held with the Company and its Affiliates.  Participant hereby
agrees to execute any and all documentation to effectuate such resignations upon
request by the Company, but he or she shall be treated for all purposes as
having so resigned upon termination of his or her employment, regardless of when
or whether he or she executes any such documentation.

 

5.                                      Release. Notwithstanding anything
contained herein to the contrary, the Company shall not be obligated to make any
severance payment under Sections 4(a)(ii), (iii) and (iv) or Sections 4(c)(iii),
(iv) and (v) hereof unless:  (a) Participant or Participant’s legal
representative first executes within 50 calendar days after the Date of
Termination a release of claims agreement in the form attached hereto as
Exhibit A, with such changes as the Company may determine to be required or
reasonably advisable in order to make the release enforceable and otherwise
compliant with applicable law (the “Release”), (b) Participant does not revoke
the Release, and (c) the Release becomes effective and irrevocable in accordance
with its terms.

 

6.                                      No Mitigation.  In no event shall the
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Participant under any of the
provisions of this Plan and such amounts shall not be reduced whether or not the
Participant obtains other employment.

 

7.                                      Additional Restrictions.

 

(a)                                 Restrictive Covenants.  The Company’s
payment obligations and the Participant’s right, if any, to severance benefits
under Sections 4(a) or 4(c) hereof shall immediately cease in the event the
Committee determines, in its sole discretion, that the Participant has engaged,
or has threatened to engage, in any of the following activities: (i) an activity
of competition, as specified in any covenant not to compete set forth in any
agreement between a Participant and

 

6

--------------------------------------------------------------------------------


 

the Company or an Affiliate, including, but not limited to, any equity award
agreement, during the period of restriction specified in the agreement
prohibiting the Participant from engaging in such activity; (ii) an activity of
solicitation, as specified in any covenant not to solicit set forth in any
agreement between a Participant and the Company or an Affiliate, including, but
not limited to, any equity award agreement, during the period of restriction
specified in the agreement prohibiting the Participant from engaging in such
activity; (iii) the disclosure or use of confidential information in violation
of any covenant not to disclose set forth in any agreement between a Participant
and the Company or an Affiliate, including, but not limited to, any equity award
agreement, during the period of restriction specified in the agreement
prohibiting the Participant from engaging in such activity; or (iv) the
violation of any development and inventions, ownership of works, or similar
provision set forth in any agreement between a Participant and the Company or an
Affiliate, including, but not limited to, any equity award agreement.  Nothing
in this Section 7(a) will be deemed to limit the Company’s remedies at law or
equity for a breach by the Participant of this Section 7 that may be pursued or
availed of by the Company nor to reduce any monetary damages that may be
available to the Company as a result of such breach.

 

(b)                                 Cooperation in Investigations and
Proceedings.  As a condition to the Company’s payment obligations and the
Participant’s right, if any, to severance benefits under Sections 4(a) or
4(c) hereof, during employment with the Company and its Affiliates, and for a
period of 5 years thereafter, the Participant shall cooperate with the Company
and its Affiliates, upon the Company’s reasonable request, with respect to any
internal investigation or administrative, regulatory or judicial proceeding
involving matters occurring, in whole or in part, during such employment with
the Company and within the scope of the Participant’s duties and
responsibilities to the Company during his or her employment with the Company
(including, without limitation, the Participant being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s reasonable request to give testimony without requiring service of
a subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into the Participant’s possession
during his or her employment).  The Participant shall be reimbursed for the
reasonable travel expenses he or she incurs in connection with any such
cooperation and/or assistance (but, for the avoidance of doubt, excluding
attorneys’ fees).  Any such reimbursements shall be paid to the Participant no
later than the 15th day of the month immediately following the month in which
such expenses were incurred (subject to the Participant’s timely submission to
the Company of proper documentation with respect thereto).

 

(c)                                  Compensation Recovery Policy.  By accepting
any benefit under this Plan, each Participant acknowledges that he or she shall
remain subject to the provisions of the Compensation Recoupment Policy
Acknowledgement and Agreement and the related Compensation Recovery Policy (the
“Policy”), as in effect on the Date of Termination (subject to any subsequent
modifications the Company determines in good faith are reasonably required in
order to comply with applicable laws or exchange listing requirements), which
agreement and Policy shall survive and continue in full force and effect
notwithstanding the termination of the Participant’s employment and shall remain
applicable to payments made and to be made by the Company to the Participant
under Section 4 of this Agreement.

 

7

--------------------------------------------------------------------------------


 

8.                                      Effect on Other Plans, Agreements and
Benefits.

 

(a)                                 Relation to Other Benefits.  Unless
otherwise provided herein, nothing in this Plan shall prevent or limit a
Participant’s continuing or future participation in any plan, program, policy or
practice provided by the Company or its Affiliates for which the Participant may
qualify, nor, except as explicitly set forth in this Plan, shall anything herein
limit or otherwise affect such rights as a Participant may have under any other
contract or agreement with the Company or any of its Affiliates.  Without
limiting the generality of the foregoing, the Participant’s resignation under
this Plan with or without Good Reason shall in no way affect the Participant’s
ability to terminate employment by reason of the Participant’s “retirement”
under, or to be eligible to receive benefits under, any compensation and
benefits plans, programs or arrangements of the Company or its Affiliates,
including, without limitation, any retirement or pension plans or arrangements
or substitute plans adopted by the Company, its Affiliates or their respective
successors, and any termination which otherwise qualifies as Good Reason shall
be treated as such even if it is also a “retirement” for purposes of any such
plan.  Any economic or other benefit to a Participant under this Plan will not
be taken into account in determining any benefits to which the Participant may
be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company and its Affiliates (except to the
extent provided otherwise in any such plan with respect to Accrued Benefits).

 

(b)                                 Non-Duplication. Notwithstanding the
foregoing provisions of Section 8(a), and except as specifically provided below,
any severance benefits received by a Participant pursuant to this Plan shall be
in lieu of any general severance policy or other severance plan maintained by
the Company or its Affiliates (other than a stock option, restricted stock,
share or unit, performance share or unit, supplemental retirement, deferred
compensation or similar plan or agreement which may contain provisions operative
on a termination of the Participant’s employment or may incidentally refer to
accelerated vesting or accelerated payment upon a termination of employment).

 

9.                                      Section 280G.  In the event it shall be
determined that any payment or distribution by the Company or any of its
Affiliates to or for the benefit of a Participant (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise)
(the “Total Payments”), is or will be subject to the excise tax (the “Excise
Tax”) imposed by Section 4999 of the Code, then the Total Payments shall be
reduced to the maximum amount that could be paid to the Participant without
giving rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax
benefit to the Participant after reducing the Participant’s Total Payments to
the Safe Harbor Cap is greater than the net after-tax (including the Excise Tax)
benefit to the Participant without such reduction. The reduction of the amounts
payable hereunder, if applicable, shall be made by reducing first the payment
made pursuant to Section 4(a)(ii) of this Plan, then to the payment made
pursuant to Section 4(a)(iii) of this Plan, then to the payment made pursuant to
Section 4(a)(iv) of this Plan, and then to any other payment that triggers such
Excise Tax in the following order: (i) reduction of cash payments,
(ii) cancellation of accelerated vesting of performance-based equity awards
(based on the reverse order of the date of grant), (iii) cancellation of
accelerated vesting of other equity awards (based on the reverse order of the
date of grant), and (iv) reduction of any other payments due to the Participant
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis).  All

 

8

--------------------------------------------------------------------------------


 

mathematical determinations, and all determinations as to whether any of the
Total Payments are “parachute payments” (within the meaning of Section 280G of
the Code), that are required to be made under this paragraph, including
determinations as to whether the Total Payments to Participant shall be reduced
to the Safe Harbor Cap and the assumptions to be utilized in arriving at such
determinations, shall be made at the Company’s expense by the Company’s then
current independent auditors, or such other nationally recognized accounting
firm selected by the Committee prior to the relevant change of control
transaction.

 

10.                               Administration.  The Committee shall have
complete discretion to interpret where necessary all provisions of the Plan
(including, without limitation, by supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan), to make factual findings with respect to any issue arising under the
Plan, to determine the rights and status under the Plan of Participants or other
persons, to resolve questions (including factual questions) or disputes arising
under the Plan and to make any determinations with respect to the benefits
payable under the Plan and the persons entitled thereto as may be necessary for
the purposes of the Plan. Without limiting the generality of the foregoing, the
Committee is hereby granted the authority (a) to determine whether a particular
employee is a Participant, and (b) to determine if a person is entitled to
benefits hereunder and, if so, the amount and duration of such benefits. The
Committee may delegate, subject to such terms as the Committee shall determine,
any of its authority hereunder to such person or persons from time to time as it
may designate. In the event of such delegation, all references to the Committee
in this Plan shall be deemed references to such delegates as it relates to those
aspects of the Plan that have been delegated.  The Committee’s determination of
the rights of any person hereunder shall be final and binding on all persons.

 

11.                               Claims for Benefits.

 

(a)                                 Filing a Claim. Any Participant or
beneficiary who wishes to file a claim for benefits under the Plan shall file
his or her claim in writing with the Committee.

 

(b)                                 Review of a Claim.  The Committee shall,
within 90 calendar days after receipt of such written claim (unless special
circumstances require an extension of time, but in no event more than 180
calendar days after such receipt), send a written notification to the
Participant or beneficiary as to its disposition. If the claim is wholly or
partially denied, such written notification shall (i) state the specific reason
or reasons for the denial, (ii) make specific reference to pertinent Plan
provisions on which the denial is based, (iii) provide a description of any
additional material or information necessary for the Participant or beneficiary
to perfect the claim and an explanation of why such material or information is
necessary, and (iv) set forth the procedure by which the Participant or
beneficiary may appeal the denial of his or her claim, including, without
limitation, a statement of the claimant’s right to bring an action under
Section 502(a) of ERISA following an adverse determination on appeal.

 

(c)                                  Appeal of a Denied Claim.  If a Participant
or beneficiary wishes to appeal the denial of his or her claim, he or she must
request a review of such denial by making application in writing to the
Committee within 60 calendar days after receipt of such denial. Such Participant
or beneficiary (or his or her duly authorized legal representative) may, upon
written request to

 

9

--------------------------------------------------------------------------------


 

the Committee, review any documents pertinent to his or her claim, and submit in
writing, issues and comments in support of his or her position. A Participant or
beneficiary who fails to file an appeal within the 60-day period set forth in
this Section 11(c) shall be prohibited from doing so at a later date or from
bringing an action under ERISA.

 

(d)                                 Review of a Claim on Appeal.  Within 60
calendar days after receipt of a written appeal (unless the Committee determines
that special circumstances, such as the need to hold a hearing, require an
extension of time, but in no event more than 120 calendar days after such
receipt), the Committee shall notify the Participant or beneficiary of the final
decision. The final decision shall be in writing and shall include (i) specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, (ii) specific references to the pertinent Plan provisions on which the
decision is based, (iii) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents relevant to the claim for benefits, and (iv) a statement describing
the claimant’s right to bring an action under Section 502(a) of ERISA.

 

12.                               Participants Deemed to Accept Plan.  By
accepting any payment or benefit under the Plan, each Participant and each
person claiming under or through any such Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and any action taken under the
Plan by the Committee, the Company or its Affiliates, in any case in accordance
with the terms and conditions of the Plan.

 

13.                               Successors.

 

(a)                                 Company Successors.  This Plan shall bind
any successor of the Company, its assets or its businesses (whether direct or
indirect, by purchase, merger, consolidation or otherwise), in the same manner
and to the same extent that the Company would be obligated under this Plan if no
succession had taken place.

 

(b)                                 Participant Successors.  The rights of a
Participant to receive any benefits hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section 13(b), the Company shall have no liability or
obligation to pay any amount so attempted to be assigned, transferred or
delegated.

 

14.                               Unfunded Status.  All payments pursuant to the
Plan shall be made from the general funds of the Company and no special or
separate fund shall be established or other segregation of assets made to assure
payment. No Participant or other person shall have under any circumstances any
interest in any particular property or assets of the Company as a result of
participating in the Plan.

 

15.                               Withholding.  The Company and its Affiliates
may withhold from any amounts payable under this Plan all federal, state, city
or other taxes as the Company and its Affiliates are required to withhold
pursuant to any law or government regulation or ruling.

 

10

--------------------------------------------------------------------------------


 

16.                               Notices.  Any notice provided for in this Plan
shall be in writing and shall be either personally delivered, sent by reputable
overnight carrier or mailed by first class mail, return receipt requested, to
the recipient.  Notices to Participant shall be sent to the address of
Participant most recently provided to the Company.  Notices to the Company
should be sent to Global Power Equipment Group Inc., 400 E. Las Colinas
Boulevard, Suite No. 400 Irving, TX 75039, Attention:  General Counsel.  Notice
and communications shall be effective on the date of delivery if delivered by
hand, on the first business day following the date of dispatch if delivered
utilizing overnight courier, or three business days after having been mailed, if
sent by first class mail.

 

17.                               Amendments; Termination.  The Committee
expressly reserves the unilateral right, at any time and from time to time,
without either the consent of or any prior notification to any Participant, to
amend or terminate the Plan in whole or in part, including without limitation to
remove individuals as Participants (subject to Section 3(b) hereof) or to modify
or eliminate all or any benefits under Section 4 hereof; provided that no such
action shall impair the rights of a Participant who previously has incurred a
Qualified Termination, death or Disability unless such amendment, modification,
removal or termination is agreed to in a writing signed by the Participant (or
his or her legal representative) and the Company.  Notwithstanding the
foregoing, the Company must provide all Participants with notice of its
intention to terminate the Plan or amend the Plan in a manner that is materially
adverse to all or any Participants, in each case in accordance with Section 16
of the Plan, for at least a number of months equal to the Participant’s Salary
Continuation Period prior to such termination or material amendment.  During the
applicable notice period set forth in the immediately preceding sentence, the
Participants shall continue to participate in the Plan, without giving effect to
any materially adverse amendment.

 

18.                               Governing Law.  This Plan shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of Texas, without regard to conflicts of law principles.  Each party
(i) agrees that any action arising out of or relating to this Plan shall be
brought exclusively in the state courts located in Dallas County, Texas and the
United States District Court for the Northern District of Texas (Dallas
Division), (ii) accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of those courts, and (iii) irrevocably waives
any objection, including, without limitation, any objection to the laying of
venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any action in those jurisdictions.

 

19.                               Severability. Whenever possible, each
provision of this Plan shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Plan is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Plan shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

20.                               Headings.  Headings in this Plan are inserted
for convenience of reference only and are not to be considered in the
construction of the provisions hereof.

 

11

--------------------------------------------------------------------------------


 

21.                               Section 409A.

 

(a)                                 In General.  Section 409A of the Code
(“Section 409A”) imposes payment restrictions on “nonqualified deferred
compensation” (i.e., potentially including payments owed to a Participant upon
termination of employment).  Failure to comply with these restrictions could
result in negative tax consequences to a Participant, including immediate
taxation, interest and a 20% additional income tax. It is the Company’s intent
that this Plan be exempt from the application of, or otherwise comply with, the
requirements of Section 409A.  Specifically, any taxable benefits or payments
provided under this Plan are intended to be separate payments that qualify for
the “short-term deferral” exception to Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the involuntary separation pay exceptions to Section 409A, to the maximum extent
possible.  If neither of these exceptions applies, and if a Participant is a
“specified employee” within the meaning of Section 409A, then notwithstanding
any provision in this Plan to the contrary and to the extent required to comply
with Section 409A, all amounts that would otherwise be paid or provided to such
Participant during the first six months following the Date of Termination shall
instead be accumulated through and paid or provided (without interest) on the
first business day following the six-month anniversary of the Date of
Termination.

 

(b)                                 Separation from Service.  A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Plan providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and the Participant is no longer providing services (at a level
that would preclude the occurrence of a “separation from service” within the
meaning of Section 409A) to the Company or its Affiliates as an employee or
consultant, and for purposes of any such provision of this Plan, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service” within the meaning of Section 409A.

 

[END OF DOCUMENT]

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A
GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this [·]
day of [·], 20[·], by and between Global Power Equipment Group Inc. (the
“Company”) and [·] (“Executive”).

 

1.                                      Employment Status. Executive’s
employment with the Company and its affiliates terminated effective as of [·],
20[·] (the “Separation Date”).

 

2.                                      Payments and Benefits.  Upon the
effectiveness of the terms set forth herein, the Company shall provide Executive
with the benefits set forth in Sections 4(a) or 4(c) of the Global Power
Equipment Group Inc. Executive Severance Plan (the “Plan”), upon the terms, and
subject to the conditions, of the Plan.  Executive agrees that Executive is not
entitled to receive any additional payments as wages, vacation or bonuses except
as otherwise provided under Sections 4(a) or 4(c) of the Plan.

 

3.                                      No Liability. This Release does not
constitute an admission by the Company or its affiliates or predecessors, or
their respective officers, directors, partners, agents, or employees, or by
Executive, of any unlawful acts or of any violation of federal, state or local
laws.

 

4.                                      Release.  In consideration of the
payments and benefits set forth in Section 2 of this Release, Executive for
himself/herself, his or her heirs, administrators, representatives, executors,
successors and assigns (collectively, “Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge the Company, its
respective affiliates and their respective predecessors, successors and assigns
(the “Company Group”) and each of its officers, directors, partners, agents, and
former and current employees, including without limitation all persons acting
by, through, under or in concert with any of them (collectively, “Releasees”),
and each of them, from any and all claims, demands, actions, causes of action,
costs, expenses, attorney fees, and all liability whatsoever, whether known or
unknown, fixed or contingent, which Executive has, had, or may ever have against
the Releasees relating to or arising out of Executive’s employment or separation
from employment with the Company Group, from the beginning of time and up to and
including the date Executive executes this Release. This Release includes,
without limitation, (a) law or equity claims; (b) contract (express or implied)
or tort claims; (c) claims for wrongful discharge, retaliatory discharge,
whistle blowing, libel, slander, defamation, unpaid compensation, wage and hour
violations, intentional infliction of emotional distress, fraud, public policy
contract or tort, and implied covenant of good faith and fair dealing, whether
based in common law or any federal, state or local statute; (d) claims under or
associated with any of the Company Group’s incentive or equity compensation
plans or arrangements; (e) claims arising under any federal, state, or local
laws of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, sexual orientation, or any other
form of discrimination, harassment, or retaliation (including without limitation
under the Age Discrimination in Employment Act of 1967 as amended by the Older
Workers Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act of
1964 as amended by the Civil Rights Act of 1991 (“Title VII”), the Equal Pay Act
of

 

A-1

--------------------------------------------------------------------------------


 

1963, and the Americans with Disabilities Act of 1990 (“ADA”), the
Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”), the Lilly Ledbetter Fair Pay Act or
any other foreign, federal, state or local law or judicial decision); (f) claims
arising under the Employee Retirement Income Security Act; and (g) any other
statutory or common law claims related to Executive’s employment with the
Company Group or the separation of Executive’s employment with the Company
Group.

 

Without limiting the foregoing paragraph, Executive represents that Executive
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company as
of the date Executive signs this Release.  This Release specifically includes a
waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act.  Executive
acknowledges that as of the date Executive signs this Release, Executive may
have certain rights or claims under the Age Discrimination in Employment Act, 29
U.S.C. §626 and Executive voluntarily relinquishes any such rights or claims by
signing this Release.

 

Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Company Group from (i) any obligation under the Plan; (ii) any
obligation to provide all benefit entitlements under any Company benefit or
welfare plan that were vested as of the Separation Date, including the Company’s
401(k) plan and the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended; (iii) Executive’s rights of indemnification and directors and officers
liability insurance, as applicable and as in effect as of the Separation Date; 
and (iv) any rights or claims that relate to events or circumstances that occur
after the date that Executive executes this Release.  In addition, nothing in
this Release is intended to interfere with Executive’s right to file a charge
with the Equal Employment Opportunity Commission or any state or local human
rights commission in connection with any claim Executive believes he or she may
have against the Releasees.  However, by executing this Release, Executive
hereby waives the right to recover any remuneration, damages, compensation or
relief of any type whatsoever from the Company, its affiliates and their
respective predecessors and successors in any proceeding that Executive may
bring before the Equal Employment Opportunity Commission or any similar state
commission or in any proceeding brought by the Equal Employment Opportunity
Commission or any similar state commission on Executive’s behalf.

 

5.                                      Representations.  Executive acknowledges
and represents that, as an employee of the Company and its affiliates, he or she
has been obligated to, and has been given the full and unfettered opportunity
to, report timely to the Company any conduct that would give rise to an
allegation that the Company or any affiliate has violated any laws applicable to
its businesses or has engaged in conduct which could otherwise be construed as
inappropriate or unethical in any way, even if such conduct is not, or does not
appear to be, a violation of any law.   Executive acknowledges that a condition
of the payment of the benefits under Section 2 of this Release is his or her
truthful and complete representation to the Company regarding any such conduct,
including but not limited to conduct regarding compliance with the Company’s
Code of Business Conduct and Ethics, policies and procedures, and with all laws
and standards governing the Company’s business.  Executive’s truthful and
complete representation, based on his or her

 

A-2

--------------------------------------------------------------------------------


 

thorough search of his or her knowledge and memory, is as follows: Executive has
not been directly or indirectly involved in any such conduct; no one has asked
or directed him/her to participate in any such conduct; and Executive has no
specific knowledge of any conduct by any other person(s) that would give rise to
an allegation that the Company or any affiliate has violated any laws applicable
to its businesses or has engaged in conduct which could otherwise be construed
as inappropriate or unethical in any way.

 

6.                                      Return of Property.  Executive warrants
and represents that Executive has surrendered to the Company all documents,
materials, and other property of the Company and/or its clients and has not
photocopied or reproduced such documents.  Executive further warrants and
represents that Executive has returned to the Company any and all Company
computer equipment and software, and any and all other equipment of the Company
in Executive’s possession in good working order and reasonable condition,
including any keys.

 

7.                                      Representation of No Pending Action and
Agreement Not to Sue.  Executive further agrees never to sue any Releasees or
cause any Releasees to be sued regarding any matter within the scope of the
above release.  If Executive violates this Release by suing any Releasees or
causing any Releasees to be sued, Executive shall continue to be bound by the
release obligations of this Release and shall pay all costs and expenses of
defending against the suit incurred by the Releasees, including reasonable
attorneys’ fees, unless paying such costs and expenses is prohibited by law.

 

8.                                      Right to Engage in Protected Activity. 
Nothing in this Release is intended to, or shall, interfere with Executive’s
rights under federal, state, or local civil rights or employment discrimination
laws (including, but not limited to, Title VII, the ADA, the ADEA, USERRA, or
their state or local counterparts) to file or otherwise institute a charge of
discrimination, to participate in a proceeding with any appropriate federal,
state, or local government agency enforcing discrimination laws, or to cooperate
with any such agency in its investigation, none of which shall constitute a
breach of the non-disparagement or confidentiality clauses of the Employment
Agreement.  Similarly, nothing in this Release prohibits the Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation.  Executive does not need the prior
authorization of the Company to make any such reports or disclosures and the
Executive is not required to notify the Company that the Executive has made such
reports or disclosures.  Executive shall not, however, be entitled to any
relief, recovery, or monies in connection with any such complaint, charge, or
proceeding brought against any Releasee, regardless of who filed or initiated
any such complaint, charge, or proceeding.

 

9.                                      Governing Law.  This Release shall be
governed, construed, interpreted and enforced in accordance with the substantive
laws of the State of Texas, without regard to conflicts of law principles.  The
Parties agree that any conflict of law rule that might require reference to the
laws of some jurisdiction other than Texas shall be disregarded.  Each Party
(i) agrees that any action arising out of or relating to this Release shall be
brought exclusively in the state courts located in Dallas County, Texas and the
United States District Court for the Northern

 

A-3

--------------------------------------------------------------------------------


 

District of Texas (Dallas Division), (ii) accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of those courts,
and (iii) irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action in
those jurisdictions.

 

10.                               Acknowledgment. Executive has read this
Release, understands it, and voluntarily accepts its terms, and Executive
acknowledges that he or she has been advised by the Company to seek the advice
of legal counsel (at Executive’s cost) before entering into this Release.
Executive acknowledges that he or she was given a period of at least [21] [45]
calendar days within which to consider and execute this Release, and to the
extent that he or she executes this Release before the expiration of the [21]
[45]-day period, he or she does so knowingly and voluntarily and only after
consulting his or her attorney. Executive acknowledges and agrees that the
promises made by the Company Group hereunder represent substantial value over
and above that to which Executive would otherwise be entitled.  Executive
acknowledges and reconfirms the promises referred to in Section 7 of the Plan.

 

11.                               Revocation.  Executive has a period of 7
calendar days following the execution of this Release during which Executive may
revoke this Release by delivering written notice to the Company pursuant to
Section 16 of the Plan by hand or overnight courier before 5:00 p.m. on the
seventh day after signing this Release.  This Release will not become effective
or enforceable until such revocation period has expired. Executive understands
that if he or she revokes this Plan, it will be null and void in its entirety,
and he or she will not be entitled to any payments or benefits provided in this
Release, including without limitation under Section 2 of this Release.

 

12.                               Miscellaneous. This Release is the complete
understanding between Executive and the Company Group in respect of the subject
matter of this Release and supersedes all prior agreements relating to
Executive’s employment with the Company Group, except as specifically excluded
by this Release. Executive has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this Release. In
the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. Executive agrees to execute such other documents and take such further
actions as reasonably may be required by the Company Group to carry out the
provisions of this Release.

 

13.                               Counterparts. This Release may be executed by
the parties hereto in counterparts, which taken together shall be deemed one
original.

 

[Signatures on the following page]

 

A-4

--------------------------------------------------------------------------------


 

GLOBAL POWER EQUIPMENT

 

EXECUTIVE

GROUP INC.

 

 

[Form of Release — Do Not Sign]

 

[Form of Release — Do Not Sign]

 

 

 

By:

 

[·]

Its:

 

 

 

A-5

--------------------------------------------------------------------------------